James Michael s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 28, 2014

                                      No. 04-13-00803-CV

                             Denise MCVEA and Auris Project, Inc.,
                                        Appellants

                                                 v.

                                    James Michael KISSLER,
                                           Appellees

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-14927
                    Honorable Barbara Hanson Nellermoe, Judge Presiding

                                         ORDER
        On April 17, 2014, appellant filed a motion for extension of time to file her brief. In her
motion, appellant states that she requested and paid for two additional reporter’s records. One of
those records has been filed; however, the court reporter responsible for preparing the second
reporter’s record, Ms. Tracy Ray Plummer, notified the court that she has not been paid the
balance due on her portion of the record. It is therefore ORDERED that appellant provide
written proof to this court within ten (10) days of the date of this order that the balance owing on
the reporter’s fee has been paid.

         If appellant fails to respond within the time provided, appellant is ORDERED to file her
brief no later than thirty (30) days from the date of this order, and the court will consider only
those issues or points raised in appellant’s brief that do not require Ms. Plummer’s portion of
reporter’s record for a decision. See TEX. R. APP. P. 37.3(c). If appellant pays the balance, Ms.
Plummer is ORDERED to file her portion of the reporter’s record no later than ten (10) days
from the date payment is received, and appellant is ORDERED to file her brief no later than
thirty (30) days from the date Ms. Plummer’s record is filed.

        The electronic appellate record is available for inspection by appellant at the clerk’s
office of the Fourth Court of Appeals. See 4TH TEX. APP. (SAN ANTONIO) LOC. R. 10A (“Pro se
parties may inspect the record only on the premises of the court.”).



                                                      _________________________________
                                                      Catherine Stone, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of April, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court